1    STUART T. BARASCH, ESQ.
2    Of Counsel, Olinsky Law Group
     767 N. Hill Street, Suite 220
3
     Los Angeles, CA 90012
4    Telephone: (213) 621-7622
     Facsimile: (213) 621-2536
5
     Email: Stuartbarasch@gmail.com
6    Attorney for Plaintiff, Alton Vernon Taylor, III
7
     NICOLA T. HANNA. ESQ.
8    United States Attorney
9    DAVID M. HARRIS, ESQ.
     Assistant United States Attorney
10
     Chief, Civil Division
11   CEDINA M. KIM, ESQ.
     Assistant United States Attorney
12
     Senior Litigation Counsel, Civil Division
13   JENNIFER KENNEY, ESQ.
14
     Special Assistant United States Attorney
     Social Security Administration
15   160 Spear Street, Suite 800
16   San Francisco, CA 94105-1545
     Telephone: (415) 977-8945
17
     Facsimile: (415) 744-0134
18   Email: jennifer.a.kenney@ssa.gov
     Attorneys for Defendant
19

20
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
21

22   Alton Vernon Taylor, III,                   Case No.: EDCV 18-121-KK

23                 Plaintiff,

24   vs.                                         PROPOSED ORDER AWARDING
                                                 ATTORNEY’S FEES PURSUANT TO THE
25
     Commissioner of Social Security,            EQUAL ACCESS TO JUSTICE ACT, 28
                                                 U.S.C. § 2412 (d)
26
                   Defendant.
27

28
1                 Before the Court is the Stipulation of Plaintiff, Alton Vernon Taylor,
2    for award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.
3
     § 2412(d). Based on the pleadings as well as the position of the defendant
4
     commissioner, if any, and recognizing the Plaintiff’s waiver of direct payment and
5
     assignment of EAJA to his counsel,
6
                  IT IS HEREBY ORDERED that attorney fees and expenses in the
7
     amount of Seven Thousand Two Hundred Eighty-Seven Dollars and Five Cents
8
     ($7,287.05) pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) are
9
     awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
10
                  If the U.S. Department of the Treasury determines that Plaintiff’s
11
     EAJA fees, expenses, and costs are not subject to offset allowed under the
12

13
     Department of the Treasury’s Offset Program (TOPS), then the check for EAJA

14
     fees, expenses, and costs shall be made payable to Plaintiff’s attorney’s Law Firm

15   Olinsky Law Group.
16                Whether the check is made payable to Plaintiff or to Olinsky Law
17   Group, the check shall be mailed to the following address:
18                Olinsky Law Group
                  300 S State St Ste 420
19
                  Syracuse, NY 13202
20

21
     Date: June 6, 2019                     ______________________________
22                                               Hon. Kenly Kiya Kato
23                                               United States Magistrate Judge
24

25

26

27

28
